Citation Nr: 0838175	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-03 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for normochromic, normocytic anemia.


REPRESENTATION

Appellant represented by:	Julie M. Clifford, Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1977 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that granted the veteran's claim of 
entitlement to service connection for normochromic, 
normocytic anemia with a noncompensable (0 percent) 
evaluation, effective July 12, 1996.  The veteran filed a 
notice of disagreement with respect to the initial 
evaluation.

In a December 2006 rating decision, the RO increased the 
veteran's initial disability rating from 0 percent to 10 
percent, effective July 12, 1996.  However, the veteran 
nonetheless perfected a timely appeal of this initial 
disability rating to the Board.  As the 10 percent initial 
evaluation represents less than the maximum available under 
applicable diagnostic criteria, the veteran's claim for an 
increased evaluation remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1. The veteran's hemoglobin has at no point been below 
12gm/100ml.

2. The veteran's normochromic, normocytic anemia approximates 
the symptoms of weakness, easy fatigability, and headaches, 
but not those of lightheadedness or shortness of breath.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for normochromic, normocytic anemia have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.117, Diagnostic Code 7700 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, a May 2008 letter to the veteran from the 
Agency of Original Jurisdiction (AOJ) specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish a disability rating and an 
effective date, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), this letter essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide.  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after an initial unfavorable decision 
in this case, rather than prior to the initial decision as 
typically required.  The United States Court of Appeals for 
Veterans Claims (Court) has held that in such situations, the 
appellant has a right to a VCAA content-complying notice and 
proper subsequent VA process.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA-compliant notice was issued to the 
veteran by May 2008.  Thereafter, he was afforded an 
opportunity to respond, and the AOJ then subsequently 
reviewed the claim and issued a Supplemental Statement of the 
Case to the veteran as recently as July 2008.  Thus, the 
Board finds that the veteran was not prejudiced by any 
inadequate notice, and that there is no reason to believe a 
different result would have been obtained had the error not 
occurred.  See Pelegrini, 18 Vet. App. 112; see also Sanders 
v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).

Moreover, as this case concerns an initial evaluation and 
comes before the Board on appeal from the decision which also 
granted service connection, there can be no prejudice to the 
veteran in failing to give adequate 5103(a) notice for the 
service connection claim.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which 
the VA General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service treatment records, private post-service medical 
records, VA medical treatment records, VA compensation and 
pension examinations, letters from the veteran's private 
physicians, a signed affidavit from the veteran's wife, and 
written statements from the veteran and his representative.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.



II. Increased Initial Evaluation

The veteran argues that he is entitled to an initial 
disability rating in excess of 10 percent for normochromic, 
normocytic anemia.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

The veteran's normochromic, normocytic anemia is rated under 
Diagnostic Code (DC) 7700 for hypochromic-microcytic and 
megaloblastic anemia, such as iron-deficiency and pernicious 
anemia.

Under DC 7700, a zero percent (non-compensable) rating is 
warranted when hemoglobin is 10gm/100ml or less, and the 
veteran is asymptomatic.  A 10 percent rating is warranted 
when hemoglobin is 10gm/100ml or less, with findings such as 
weakness, easy fatigability, or headaches.  A 30 percent 
rating is warranted when hemoglobin is 8gm/100ml or less, 
with findings such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath.  A 70 percent rating 
is warranted when hemoglobin is 7gm/100ml or less, with 
findings such as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute), or syncope (three 
episodes in the last six months).  A 100 percent rating is 
warranted when hemoglobin is 5gm/100ml or less, with findings 
such as high output congestive heart failure or dyspnea at 
rest.  38 C.F.R. § 4.117, DC 7700.

After reviewing the record, the Board finds that the 
veteran's normochromic, normocytic anemia does not 
approximate the criteria for a 30 percent disability rating 
under DC 7700.

The record does not reflect that the veteran's hemoglobin has 
at any point been below 12gm/100ml.  The veteran's hemoglobin 
was noted to be 12.8 gm/ml on September 1996 private testing, 
and 12.0 on June 1998 private testing.  A November 2001 
letter from the veteran's private physician, Dr. C., 
indicates that the veteran had a persistent anemia with 
hemoglobin of 12.1.  Hemoglobin was noted to be 12.2 gm/100ml 
on October 2002 VA examination, and 12.1 gm/100ml on March 
2005 VA examination.  As the record does not reflect that the 
veteran's hemoglobin has at any point been 8gm/100ml or less, 
a disability rating of 30 percent under DC 7700 is not 
warranted.

The Board has considered the veteran's and his 
representative's contentions that the veteran's reported 
weakness, fatigability, and "total lack of energy" warrant 
an increased rating to 30 percent under DC 7700.  The Board 
also notes that the November 2001 letter from Dr. C. 
indicates that the veteran's disease impairs his ability to 
lead a normal life, that he suffers from fatigue and lack of 
energy, and that his anemia could not be evaluated only by 
the level of hemoglobin results, particularly in view of his 
other lab tests including his elevated sed rate and 
diminished lymphocyte count.  The Board furthermore notes 
that on VA examinations in October 2002, November 2002, May 
2003, March 2005, and December 2007, the veteran had reported 
symptoms including the following: fatigability; weakness; 
headaches; shortness of breath, but only on exertion; and no 
fainting spells, but lightheadedness with exertion.  
Moreover, the Board notes the July 2001 affidavit of the 
veteran's wife indicating that the veteran fatigued very 
easily and tired out more easily than other people.

The Board has considered this evidence, but finds that it 
does not warrant a disability rating in excess of 10 percent 
for normochromic, normocytic anemia.

First, regardless of the veteran's claimed symptomatology and 
Dr. C.'s assertion that the veteran's anemia could not be 
evaluated only by the level of hemoglobin results, hemoglobin 
8gm/ml or less is a requirement of a 30 percent disability 
rating under DC 7700.  In this regard, the Board notes that 
the criteria for a 10 percent rating under DC 7700 is 
hemoglobin 10gm/ml or less, and that the veteran's hemoglobin 
has never been noted to be less than 12gm/ml.  In light of 
this, even considering the additional factors asserted by the 
veteran, the Board does not find that the veteran's 
normochromic, normocytic anemia more closely approximate 
anemia productive of hemoglobin 8gm/ml or less than 
hemoglobin 10gm/ml or less.

Furthermore, to the extent that the evidence reflects 
findings such as weakness, fatigability, headaches, lack of 
energy, and tiredness, the Board finds that such 
symptomatology is contemplated by the criteria for a 10 
percent rating under DC 7700, which specifically contemplates 
"findings such as weakness, easy fatigability, or 
headaches."  The criteria for a 30 percent disability rating 
under DC 7700, in addition to contemplating "weakness, easy 
fatigability, [and] headaches," also contemplate 
"lightheadedness" and "shortness of breath."  The record 
does not reflect symptoms of lightheadedness or shortness of 
breath, except as they were noted on October 2002 VA 
examination to occur only with exertion.  In short, 
lightheadedness and shortness of breath do not characterize 
the veteran's disability; rather the symptoms that 
characterize the veteran's disability are weakness, easy 
fatigability, and headaches, which are symptoms contemplated 
in the criteria for a 10 percent rating under DC 7700.

Thus, the record reflects that the veteran's normochromic, 
normocytic anemia does not approximate the criteria for a 
disability rating in excess of 10 percent, and has not done 
so at any point during the period relevant to the instant 
claim.  Accordingly, an initial disability rating in excess 
of 10 percent for normochromic, normocytic anemia is not 
warranted.  See Fenderson, 12 Vet. App. at 126; 38 C.F.R. 
§§ 4.3, 4.7.

III. Extra-Schedular Evaluation

The veteran raised the issue of entitlement to an extra-
schedular rating in an affidavit signed in January 2007, in 
which the veteran asserted that his earning capacity had been 
impaired by anemia and that he had rejected more lucrative 
employment opportunities, particularly when he turned down a 
job offer in the Middle East that paid two to three times his 
salary because and he was afraid that his medical condition 
would worsen.  The Board notes a statement in the November 
2001 letter of Dr. C. indicating that the veteran was not 
disabled from work, but that he was limited in the amount of 
work he could perform such as not being able to work long 
hours.  The Board furthermore notes the October 2002 VA 
examination report indicating that the veteran worked 40 
hours a week and was off on weekends, and the March 2005 VA 
examination report indicating that the veteran denied any 
recent time lost from work, but that his family physician 
described the veteran's limitations to include limitations of 
the amount of work he could perform due to fatigue after 
extended hours of activity.

Disability evaluations are generally determined by comparing 
present symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  That rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. 
§ 3.321(a).

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of that schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  To accord justice in the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Id.

The Board acknowledges the veteran's arguments, but finds 
that the record does not reflect such an exceptional 
disability picture that the available schedular evaluation is 
inadequate.  There is no indication in the record that the 
veteran's normochromic, normocytic anemia presents such 
unusual symptoms or circumstances that that the Rating 
Schedule does not adequately contemplate its symptomatology.  
While veteran's anemia might limit in the amount of work he 
could perform due to fatigue after extended hours of 
activity, such limitation in earning capacity reflects the 
average impairment in earning capacity contemplated in a 10 
percent disability rating under DC 7700, as the criteria of 
such a rating specifically include "weakness" and "easy 
fatigability."

Moreover, with respect to the veteran's assertions that he 
has rejected pursuing more lucrative employment opportunities 
because of his disability, the Board notes that when the RO 
or Board evaluates whether the criteria in the rating 
schedule adequately correspond to the symptomatology and 
severity of a claimant's disability, § 3.321(b)(1) does not 
contemplate or require a calculation of the income that may 
not have been realized because of a service-connected 
disability.  Thun, 22 Vet. App. at 117.  Rather, it requires 
an assessment of whether the veteran's schedular disability 
rating adequately contemplates the average impairment in 
earning capacity of the veteran's disability.  Id. at 116 
(explaining that "given that the average impairment in 
earning capacity is the standard, within the current rating 
schedule, many veterans receiving benefits may experience a 
greater or lesser impairment of earning capacity than average 
as a result of their disability," but that "extraschedular 
consideration cannot be used to undo the approximate nature 
that results from the rating system based on average 
impairment of earning capacity authorized by Congress.").

In sum, the veteran has submitted no evidence showing that 
this disorder has caused him an average impairment in earning 
capacity beyond that impairment contemplated by his assigned 
evaluation.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in such "exceptional" cases.  
See also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for normochromic, normocytic anemia is denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


